The following was the opinion of this Court.
The Court
is of opinio~i, that the Court of Chancery' erred in dissolving the Injunction iii this case, without having directed an issue, to try whether the bill penal in question was the deed of Robert West the appellant's testator, or not; and further, to ascertain, if it be found to be his deed, what was the comsider&iom on which it was founded.
rn10 Decree is therefore reversed with costs~ and the cause is remanded to the Court of Chancery, to have such issue directed, and the cat~se proceeded in to a flual decree.